Citation Nr: 0717937	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-16 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for right foot calluses.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for left foot calluses.  

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a gunshot wound (GSW) to the 
right thigh with cutaneous neuropathy.  

4  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a GSW to the left thigh with 
cutaneous neuropathy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Board notes that the veteran submitted a February 2002 
notice of disagreement with the RO's November 2001 rating 
decision that denied service connection for diabetes mellitus 
with peripheral neuropathy.  The RO's June 2002 statement of 
the case (SOC) included that service connection issue, as 
well as each of the increased rating issues listed above.  
The September 2002 VA Form 9 did not state which issues the 
veteran intended to appeal or whether he was appealing all of 
the issues from the SOC.  See 38 C.F.R. § 20.202 (2006) (if a 
SOC addressed several issues, the substantive appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed).  However, the VA Form 9 received in December 2002 
specifically indicated that the veteran was appealing only 
the issues listed above.  Therefore, the Board finds that the 
appeal with respect to the claim for service connection for 
diabetes mellitus with peripheral neuropathy is not perfected 
and is accordingly not currently before the Board.  If the 
veteran wishes to reopen that claim, he may do so.  

In March 2007, the veteran submitted a statement directly to 
the Board.  It pertained to the amount of money he was 
receiving from the Social Security Administration (SSA).  He 
asked VA to send him any forms he may need to file a claim 
for waiver of indebtedness.  The Board refers this issue to 
the RO for appropriate action.  His statement did not pertain 
to the issues on appeal, therefore the Board may proceed with 
this decision.  
FINDINGS OF FACT

1.  The veteran does not have a moderately severe right or 
left foot disability.  His right and left foot disabilities 
do not cause limitation of motion and his scars are not deep.  

2.  The veteran has the highest available disability 
evaluation for paralysis of the external cutaenous nerve of 
the right and left thighs and there is no evidence that he 
suffered through-and-through muscle injuries.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for calluses on 
the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.72, 
Diagnostic Code (DC) 5824 (2006), 4.118, DC 7819 (2002 and 
2006).

2.  The criteria for a higher initial rating for calluses on 
the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.72, DC 5824 
(2006), 4.118, DC 7819 (2002 and 2006).

3.  The criteria for a higher rating for residuals of a GSW 
to the right thigh have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, DC 8529 
(2006).

4.  The criteria for a higher rating for residuals of a GSW 
to the left thigh have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, DC 8529 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected calluses on his feet, currently 
evaluated by analogy as 10 percent disabling for each foot 
under DC 5284-7819, other foot injuries and benign skin 
neoplasms.  38 C.F.R. §§ 4.72, 4.118.  

Under DC 5284, a 10 percent rating is warranted for a 
moderate foot injury.  A 20 percent rating is warranted for a 
moderately severe foot injury.  38 C.F.R. § 4.72.  The words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2006), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as the 
veteran's calluses.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  Therefore, the Board will evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  However, 
the VA's Office of General Counsel determined in an opinion 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOGCPREC 3-00 (Apr. 10, 2000).  

The RO addressed the previous and amended criteria in the 
September 2006 supplemental statement of the case (SSOC).  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Under DC 7819, the rater is instructed to rate the disability 
as disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or impairment of 
function of the affected part.  The veteran's claims are for 
foot disabilities, therefore application of DC 7800 is not 
warranted.  The veteran's foot disabilities do not cause 
limited motion, therefore DCs 7801 and 7805 are not 
warranted.  Application of DC 7802 is not warranted because 
the veteran's calluses or plantar warts do not cover an area 
of 144 square inches or greater. Application of DC 7803 is 
not warranted because the veteran's calluses are not 
superficial or unstable.  DC 7804 is most appropriate because 
the veteran's calluses are painful, as discussed below.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

Under DC 7804, superficial scars that are painful on 
examination, a 10 percent rating is the highest available 
evaluation under the previous and amended criteria.  

The veteran's VA outpatient treatment reports show regular 
visits to the foot care clinic for diabetic foot care and 
toenail debridement.  Some of the records from the veteran's 
diabetic foot care treatments show treatment for calluses on 
both feet.  

In May 2004, the veteran received routine diabetic foot care 
and toenail debridement.  In addition, the examiner found a 
callus on the veteran's right foot, which was treated by 
trimming and sanding.  The physician noted that the veteran 
had full ranges of motion in both feet.  The veteran was 
instructed on proper foot care and shoe wear, as well as 
daily foot inspection and the importance of diabetes control.  

In October 2003, the veteran had his feet examined at the 
foot care clinic for routine diabetic foot care and toenail 
debridement.  In addition to requiring toenail debridement, 
the veteran complained of corns and calluses on both feet.  
Upon examination, the veteran's feet were warm and dry to 
touch.  His pedal pulses were strong in both feet.  There was 
no clubbing, cyanosis, edema, lesions, maceration, or ulcers 
on his feet.  The examiner observed corns with calluses on 
the veteran's right foot, on the third and fourth metatarsal 
heads.  The examiner debrided them with a scalpel and 
aseptic.  The veteran tolerated the procedure well and was 
instructed on routine foot care and proper shoe wear.  

In February 2002, the veteran had x-rays taken of his feet.  
The veteran had bilateral posterior and plantar calcaneal 
spurs and mild degenerative joint disease (DJD) of the tarsal 
joints, more severe in the right foot.  

In August 2001, the veteran underwent a VA feet examination.  
The veteran reported that he did not wear shoe inserts, but 
that he periodically shaved his calluses to relieve pain.  He 
stated that his calluses were painful to walk on and they 
prevented him from standing for long periods of time.  Upon 
examination, the veteran had calluses proximal to the second 
metatarsal head on his right foot and on the mid heel and 
anterior part of the heel on his left foot.  His nails were 
thick and dystrophic with subungual debris and discoloration.  
His skin was dry, hyperkeratotic, and scaly.  The examiner 
provided a diagnosis of calluses and chronic eczematous 
inflammation of both feet.  

Social Security Administration (SSA) records show that the 
veteran shaved his calluses for increased comfort.  In 
February 2005, SSA found the veteran to be disabled due to 
diabetes mellitus, hypertension, carpal tunnel syndrome, and 
depression, not his foot disabilities.  

The Board finds that the evidence cited above is entitled to 
great probative weight and that it provides negative evidence 
against the veteran's claims.  The evidence does not show 
that the veteran's disabilities are moderately severe.  The 
evidence shows that in addition to his calluses, he has non-
service-connected foot problems from diabetes mellitus and 
DJD.  The veteran's calluses do not prevent him from walking 
unaided and they do not limit his motion.  In fact, his 
diabetic foot care records show that the has full ranges of 
motion in his feet.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's foot 
disabilities does not more closely approximate a 20 percent 
rating for either foot.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
the claims.  38 C.F.R. § 4.3.  

With regard to the veteran's claims for increased disability 
evaluations for GSW residuals in the left and right thighs, 
the veteran is currently evaluated under DC 8529, paralysis 
of the external cutaneous nerve of the thigh.  Under DC 8529, 
a 10 percent evaluation is warranted for severe to complete 
paralysis.  There is no higher evaluation available.  

In April 2004, the Board remanded this case so the RO could 
attempt to obtain additional service medical records (SMRs).  
The veteran was treated for an injury in February 1975, and 
during that treatment, the physician stated that in January 
1975, the veteran sustained a GSW.  The Appeals Management 
Center (AMC) attempted to obtain the records from the Army 
hospital where the veteran stated he received treatment for 
his GSW.  The hospital replied that after a thorough search 
of their files, records for the veteran could not be located.  
The veteran's representative submitted additional SMRs and 
requested that they be used in connection with the pending 
remand.  However, the records of the veteran's treatment for 
a GSW were not present.  There is no evidence in the 
veteran's SMRs to show that that he sustained a through and 
through muscle injury to warrant application of another DC 
that would allow a higher evaluation.  

As the veteran already has the highest available disability 
evaluation for his residuals of a GSW to both thighs, his 
claims must be denied.  The Board has reviewed the post-
service medical record and has found to basis to evaluate the 
veteran's condition under any other DC.  Simply stated, the 
post-service medical record would provide evidence against a 
finding that this disorder should be evaluated under any 
other DC.   

Since the present appeal arises from initial rating decisions 
which established service connection and assigned initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that the criteria for higher evaluations have not been met at 
any time to warrant staged ratings.  Simply stated, the Board 
does not find evidence that the veteran's disability 
evaluations should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the veteran filed his claims to the 
present supports the conclusion that he is not entitled to 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  The veteran's SSA records show that he is 
disabled due to non-service-connected disabilities.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to ratings greater than 10 
percent for bilateral calluses of the feet and residuals of a 
GSW to the left and right thigh.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2001, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The October 2001 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the April 2004 VCAA follow up letter 
did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
October 2001 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, Social Security Administration records 
and VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the April 2004  remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


ORDER

An initial disability evaluation greater than 10 percent is 
denied for calluses or plantar warts of the right foot. 

An initial disability evaluation greater than 10 percent is 
denied for calluses or plantar warts of the left foot. 

An initial disability evaluation greater than 10 percent is 
denied for residuals of a GSW to the right thigh with 
cutaneous neuropathy.  

An initial disability evaluation greater than 10 percent is 
denied for residuals of a GSW to the left thigh with 
cutaneous neuropathy.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


